El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Ante la corte de distrito de Arecibo, se formuló por Pa-tria Monserrate Lezcano, menor, representada por su padre con patria potestad Manuel Lezcano, una demanda contra la Sucesión de Tomás C. Sifonte, compuesta de la viuda Sole-dad S. de Sifonte y los hijos menores Francisca, Tomás y Soledad María Sifonte Santos, en la que esencialmente se alegaba que la menor demandante tenía en el Banco Territorial y Agrícola,, Sucursal de Arecibo, cierta suma en cuenta de ahorros, y de ella, por medio del padre de la demandante,, prestó a Tomás C. Sifonte, mil dollars que el prestatario se-oblig'd a devolverla en todo el año 1925, lo que no hizo, ni pagó o devolvió parte alguna de la cantidad; y que fallecido' el dicho Sr. Sifonte, le sucedieron como herederos los de-mandados, quienes tampoco han pagado la suma citada, ni. parte alguna de ella; y pidió se condenara a los demanda-dos al pago.
La parte demandada opuso excepción previa que se de-claró sin lugar; y luego contestó la demanda, negando los hechos esenciales de ella, y presentando una defensa especial: la de que al radicarse la demanda, la demandante era, y lo es al tiempo de la contestación, menor de edad, y sin capacidad legal para comparecer sin un tutor o un defensor nombrado por la corte.
El caso fué a juicio; y la corte dictó sentencia a favor *402de la demandante, con costas a los demandados. Estos ape-laron, y señalan cuatro erfores en la sentencia.
El primero de los errores señalados se refiere a haberse admitido por la corte la declaración de Providencia Díaz Lienza, madre de la demandante, en cuanto en esa declaración se trata de transacciones con el padre de los demandados. El argumento legal se sostiene sobre la base de la ley de marzo 10, 1904, página 121 de las de ese año, cuyo artículo o sección 3 tiene el siguiente texto:
“En las demandas por o en contra de los albaceas testamenta-rios, administradores o tutores en las cuales pueda dictarse senten-cia a favor o en contra de ellos como tales, ninguna de las partes podrá declarar c'ontra la otra en lo referente a transacciones con, o relaciones hechas por el testador, intestado o pupilo, a menos que fuere llamad'o a declarar por la parte contraria; y las prescrip-ciones de esta Sección se aplicarán a todas las demandas por o ten contra de los herederos y representantes legales de un finado, que ,se suscitaren de transacciones habidas con éste.”
j Providencia Díaz Lienza no es una de las partes en el caso; ni siquiera la representante legal de su hija, la de-mandante, que está representada por su padre con patria potestad. La circunstancia de que la suma de que se trata fuere regalada por ella a su hija, y puesta a nombre de ésta en su cuenta de ahorros en el Banco Territorial está per-fectamente explicada; y no da a la declarante el carácter de parte en el caso, que se ha instituido, se ha tramitado, y se ha decidido, por Patria Monserrate Lezcano.
La decisión en el caso Wilcox v. Axtmayer et al. (23 D.P.R. 343) que se cita por el apelante no le es en realidad favorable. Allí se discute y resuelve si una parte en un pleito contra los herederos de un finado puede declarar res-pecto a ciertos extremos, sin ser llamado como testigo por la otra parte. No es éste el caso actual.
Él segundo error señalado se refiere a la apreciación de la prueba por la corte inferior.
' Hemos examinado en la transcripción de la evidencia los *403testimonios de Providencia Díaz Lienza, Enrique Alcaraz y Carmen Sifonte, y la documental presentada. La parte de-mandada presentó un testigo, Fernando Rivera. De esa prueba aparece la justificación de la demanda. El juez la apreció debidamente. Las deducciones que de parte de los testimonios, no de su conjunto, extrae la apelante, nos pa-recen forzadas.
En cuanto a la capacidad de la demandante para ser tal parte, ella está representada por su padre con patria potestad, y eso es todo lo necesario para que pueda actuar como demandante; la demanda pudo ser más clara; pero después de la prueba presentada, cualquier deficiencia de ex-presión quedó curada.
Por lo que se refiere a la imposición de costas a los demandados, no encontramos en ella error alguno. La corte actuó rectamente; los demandados, por lo que aparece de la prueba y del récord, habían procedido con temeridad.

Debe confirmarse la sentencia apelada.